Interview Summary (cont’d)
Applicants provided an interview agenda prior to the interview.  A copy is included in the instant Interview Summary as an attachment.

The attorney discussed the provisions for signing a 131 declaration in the absence of all of the inventors.  
Consistent with MPEP § 715.04, declarations under 1.131 can be signed by a party qualified under 37 CFR §§ 1.42 or 1.46 (e.g., the applicant/assignee) for applications filed on or after 16 September 2012.

The attorney also requested clarification on the standard for establishing diligence with respect to a 131 declaration.
Diligence needs to be established through a showing of evidence of facts supporting said diligence.  In this case, the critical period is the period that the attorney was producing a provisional patent application based upon an invention disclosure provided by the inventors.  Examples of evidence that could be used to help establish diligence would be a chain of emails between the applicants and attorneys, tracking the progress of the provisional application.  Other possible evidence would be entries in a computer system tracking such progress on the part of the attorneys.
Any such evidence would need to be accompanied by a declaration of an IT or administrative professional certifying that the records are in fact accurate entries tracking the progress of the relevant provisional application.  Of particular importance 

With respect to the claim rejections under §§ 102 & 103, the attorney also asserted that Kamal’s dummy gate 450 which was relied upon to teach the claimed middle gate strip was actually broken by a polyline cut mask.
The Office agrees that the dummy gate is broken by the polyline cut mask, but also points out that Kamal still refers to the resulting ‘divided’ gate as a dummy gate collectively, such that Kamal’s dummy gate still extends from the first transistor region to the second transistor region.
The Office also pointed out that with respect to Applicant’s claim 6 (which fully incorporates independent claim 1), this claim includes limitations that the upper portion of the middle gate strip is electrically coupled to the first power supply, and that the lower portion of the middle gate strip is electrically coupled to the second power supply.  Upon review of Applicants’ disclosure, only the embodiment illustrated in Fig. 3 has a middle gate strip that is coupled to both the first and second power supplies.
The Office noted that the embodiment supporting claim 6 (and 1) includes a dummy gate that is broken by a poly cut, just as in Kamal’s dummy gate.  Also, even though the middle gate strip is divided by a poly cut, Applicants’ disclosure still refers 

The attorney proposed an amendment to claim 1 to clarify that he middle gate strip is not interrupted by a poly cut, such that it is ‘electrically continuous’ or the like.  Such an amendment would align the claims with embodiments of Applicants’ disclosed  invention excluding that illustrated in Fig. 3, and would therefore require the cancelation of claim 6.  
While such an amendment would apparently distinguish over Kamal’s dummy gate, further review of Kamal’s disclosure, as well as additional search of the prior art would be required.  The amendment would therefore require the filing of an RCE in order to be entered.

Applicants will file a response in due course.


/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees
/Stephen J. Ralis/Primary Examiner, Art Unit 3992